Opinión disidente del
Juez Asociado Señor Negrón García.
La acción de Norberto Román Román, instada al amparo del Art. 404 del Código Político, 3 L.P.R.A. see. 422, bajo la premisa de que el accidente se debió a la falta de vallas ade-cuadas en el borde de dicha carretera, no debió prosperar.
Incontrovertidamente, el foro de instancia encontró pro-bado que a “eso de las 2:30 p.m. al llegar al kilómetro 39.1 y en una curva la cual estaba húmeda y en adición habían caído unas ‘panas’, resbaló el vehículo [marca Honda] del demandante yéndose por un barranco que había al lado dere-cho de dicha carretera y la cual estaba desprovista de las co-rrespondientes vallas protectoras. A la fecha del accidente y *716al lado derecho de la carretera donde ocurrió el accidente, no había vallas protectoras, ni muros que protegiera a los cho-feres de irse por el barranco. Fue 'precisamente por la ausen-cia de esas vallas protectoras que ocurrió el accidente. Estas vallas fueron puestas con posterioridad a los hechos por el Estado Libre Asociado de Puerto Rico a través del Departa-mento de Transportación y Obras Públicas". (Énfasis suplido.)
Ante este trasfondo fáctico resulta innegable que el acci-dente fue causado por la pérdida de control del vehículo de-bido a la humedad de la carretera y a la presencia de unas panas. ¿Cómo entonces responsabilizar al Estado? ¿No exigi-mos responsabilidad absoluta? Nos resulta difícil comprender cómo exigirle al Estado un deber imposible de realizar —evi-tar la humedad debido a las condiciones climatológicas— o eliminar todos los árboles frutales cercanos a la carretera. Adviértase que la ausencia de vallas nada tuvo que ver con la pérdida del control del auto. Las mismas no hubieran evitado el accidente. Lo único que tal vez hubieran logrado, era variar sus consecuencias, pero incuestionablemente siempre se hu-biera producido un impacto contra éstas. Sobre los daños re-sultantes de la colisión contra esa valla, en términos de agra-var o aminorar los mismos, resulta altamente especulativa una conclusión en un sentido u otro. En esta forma la razón de decidir del foro de instancia es errónea, pues le atribuye a los daños el elemento de causalidad per se.
En materia de relación causal, nos regimos por la teoría de la causalidad adecuada o la teoría de la adecuacidad. Véanse Soc. de Gananciales v. Jerónimo Corp., 103 D.P.R. 127 (1974) y Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982). A su amparo, la cuestión se reduce a determinar si: (1) la conducta de un individuo es generalmente apropiada para producir un resultado de la clase dada; y (2) la concu-rrencia del daño era de esperar en la esfera del curso normal de los acontecimientos o si, por el contrario, queda fuera de *717este posible cálculo. J. Santos Briz, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado 1984, T. XXIV, pág. 267.
En el caso de autos se responsabilizó al Estado por la omi-sión de brindar protección respecto a las vallas. Hemos visto que ello es erróneo. El accidente fue causado al haber pati-nado el conductor Román Román en una curva donde la carre-tera estaba húmeda y había unas panas. No se alegó ni probó defecto en la zona de rodaje. Es elemental el principio de que la “velocidad de un vehículo deberá regularse con el debido cuidado, teniendo en cuenta el ancho, tránsito, uso y condi-ciones de la vía pública. Nadie deberá guiar a una velocidad mayor de la que le permita ejercer el debido dominio del ve-hículo y reducir la velocidad o parar cuando sea necesario para evitar un accidente”. 9 L.P.R.A. see. 841 (a). En el caso de autos, Román Román violó ese principio básico. Véase Vda. de Vila v. Guerra Mondragón, 107 D.P.R. 418, 424 (1978).